DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claim 1 has been canceled in a preliminary amendment.
Claims 2-25 are newly added via preliminary amendment.
Claims 2-25 are pending and rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/31/2022 and 8/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.



Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,238,503. 
Although the claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 11,238,503. Specifically, independent claims 2, 10 and 18 of the instant application would be anticipated by at least claims 1 and 7 of US Patent No. 11,238,503. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 2-9 are directed to a method, which is a process. Claims 10-17 are directed to a system, which is a machine.  Claims 18-25 are directed to a non-transitory storage media, which is an apparatus. Therefore, claims 2-25 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 2 as representative, claim 2 sets forth the following limitations which recite the abstract idea of exchanging data in order to facilitate a transaction:
determining, by a mobile device, that the mobile device is within a specified distance of an establishment; 
in response to the determination, generating, by the mobile device, a first message including an identifier associated with the mobile device, wherein the first message is configured to cause the establishment to process a transaction associated with the mobile device; 
transmitting, from the mobile device, the first message to a remote server; 
in response to transmitting the first message, receiving, at the mobile device from the remote server, a second message including information associated with the transaction and the establishment; and 
presenting, by the mobile device, the information on a user interface shown on a display coupled to the mobile device.
The recited limitations above set forth the process for exchanging data in order to facilitate a transaction. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  (see: Applicant’s Specification, para [0004]-[0006]).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a mobile device and a remote server.
Taken individually and as a whole, representative claim 2 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 2 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 2, when taken individually or as a whole, the additional elements of claim 2 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 2 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (determining a distance…, transmitting a message…, receiving a second message…, and presenting the information) and retrieving information in memory (generating a first message comprising a user or mobile device identifier…). (See MPEP 2106.5(d)(II))
Even when considered as an ordered combination, the additional elements of claim 2 do not add anything further than when they are considered individually.
In view of the above, representative claim 2 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 3-9 recite further complexity to the judicial exception (abstract idea) of claim 2, such as by further defining the process for identifying business leads. Thus, each of claims 3-9 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 3-9 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 2.

The analysis above applies to all statutory categories of invention. Regarding independent claims 10 (system) and 18 (non-transitory storage media), the claim recites substantially similar limitations as set forth in claim 2. As such, claims 10 and 18 and their dependent claims 11-17 and 19-25 are rejected for at least similar rationale as discussed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684